Title: James Madison to John Hartwell Cocke, 8 May 1829
From: Madison, James
To: Cocke, John Hartwell


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                  May 8. 1829
                            
                        
                        
                        I did not learn till a few days ago, that you had sufficiently got over your reported illness at Norfolk, to
                            return home. I hope your health is now good & will continue so.
                        I inclose an extract from a letter recd. from Mr. Long some time ago, which shews that we cannot rely on a
                            successor from England to the Chair he filled in the University; that he strongly recommends Doctr. Harrison for it:
                            & that the latter is well disposed to remain in it. A letter recd. at the same time from Mr. Barbour affords as
                            little encouragement. I have been looking daily for other letters promised by both.
                        It seems quite probable that we shall be driven to a choice from among Candidates who may be found at home;
                            and it will be for consideration, how far the experiment with regard to Dor. Harrison entitles him to a preference. Your
                            opportunities of appreciating it, are better than mine; better I presume than the means possessed by any of our
                            Colleagues, you will therefore be able to assist the Board much in coming to a proper decision.
                        It was my intention to make this communication a few days sooner. But a very severe Cold of the Influenza
                            family, obliged me to delay it With great esteem & regard
                        
                            
                                James Madison
                            
                        
                    Your knowledge of the finances of the University will enable you to decide on the opportunity mentioned in the inclosed
                            letter from Mr. Barbour, of supplying what is wanting to the defective "Thesaurus of Stephens" in the Library of the
                            University.